DETAILED ACTION
Response to remarks filed 12/17/21
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-37, 40 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40, the phrase “may have been” renders the claim indefinite because it is unclear if the limitation following the phrase is required. 
Appropriate correction required. 
Claim Interpretation
The term “comminuted” is taken to have the definition of the definition only within the bounds of the specification as set forth at the time of filing: “cutting and working the soil to break up the soil to form small size particles”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 40, 23, 24 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hamm (US 3,388,750)
Regarding claim 40, Hamm teaches a method of reducing compaction of soil that has been exposed to passing farm machinery that has at least one ground wheel rotatably coupled thereto, the method comprising: configuring a tilling apparatus (fig. 9) to be towed by a tractor (85) that makes up at least a portion of the farm machinery, the tilling apparatus cooperative with the tractor, the tilling apparatus comprising: a rotatable shaft (53) that is responsive to rotational power provided thereto by the tractor; and a plurality of cutters (50) secured to the rotatable shaft and spaced apart from one another along an axial dimension thereof, wherein each of the cutters defines a plurality of blades (members 51) that are configured to comminute soil through rotational interaction such that a substantial entirety of contact between the tilling apparatus and soil to be tilled is achieved through the cutters (fig. 9); upon having the tilling apparatus traverse over the soil that is in the path of the at least one ground wheel, using the plurality of cutter to till the soil such that, the rotational interaction forms with the soil a plurality of trenches and unworked soil in alternating relationship with one another (fig. 3 and 9) whereby a comminuted portion of the soil forms a first granulated soil part and a second granulated soil part such that the first granulated soil part comprises an aerated array of soil 

23. A method according to claim 40 in which the tilling apparatus further comprises a leveler (47) to at least one of (a) reduce the height of the second granulated soil part and (b) level the depth of the first granulated soil part by adjusting the amount of comminuted portion of the soil between the first granulated soil part and the second granulated soil part.  

24. A method according to claim 40 in which the tilling apparatus further includes a movable flap (47) located adjacent a rear of the tilling apparatus in which the flap is movable between a raised position and the lowered position such that when the flap is in the raised position, the comminuted soil formed by the individual cutters are is dispersed substantially as the second granulated soil part, and when the flap is in the lowered position, the comminuted soil is dispersed substantially as the first granulated soil part .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 40, 23-28, 31, and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells (US 3,029,879) in view of Hamm.
Regarding claim 40, a second rejection is made, Wells teaches a method of reducing compaction of tilled soil, the method comprising: configuring a tilling apparatus (fig. 2) to be towed by a tractor, the tilling apparatus cooperative with the tractor such that a substantial entirety of contact between the tilling apparatus and soil to be tilled is achieved without at least one ground wheel attached thereto, the tilling apparatus comprising: a rotatable shaft (78) that is responsive to rotational power provided thereto by the tractor; and a plurality of cutters (fig. 2, mulching means 65) secured to the rotatable shaft and spaced apart from one another along an axial dimension thereof, wherein each of the cutters defines a plurality of blades (blades 67) that are configured to comminute soil through rotational interaction; upon having the tilling apparatus traverse over the soil, the rotational interaction forms a trench whereby a comminuted portion of the soil forms a first granulated soil part and a second granulated soil part such that the first granulated soil part comprises an aerated array of soil particles within the trench while the second granulated soil part forms a deposited layer of aerated soil particles onto a substantially undisturbed portion of the soil that is present on opposing sides of the trench; and substantially maintaining the first and second granulated soil parts in an aerated granular form while reducing compaction of the substantially undisturbed portion of the soil that is present on opposing sides of the trench by avoiding wheeled contact therewith by the 
Wells teaches a ground wheel and therefore does not teach the substantial entirety of ground contact is achieved through the cutters. However, Hamm teaches a similar device where having no ground wheels is an equivalent embodiment (fig. 1-4 and fig. 9). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to remove the wheels of Wells, because doing so is an equivalent embodiment that would do no more that till the ground as taught by Hamm (fig. 1-4 and fig. 9).

23. A method according to claim 40 in which the tilling apparatus further comprises a leveler (89) to at least one of (a) reduce the height of the second granulated soil part and (b) level the depth of the first granulated soil part by adjusting the amount of comminuted portion of the soil between the first granulated soil part and the second granulated soil part.  

24. A method according to claim 40 in which the tilling apparatus further includes a movable flap (89) located adjacent a rear of the tilling apparatus in which the flap is movable between a raised position and the lowered position such that when the flap is in the raised position, the comminuted soil formed by the individual cutters are is dispersed substantially as the second granulated soil part, and when the flap is in the lowered position, the comminuted soil is dispersed substantially as the first granulated soil part .  

Regarding claims 25-28, the functional limitations of the claims in the sense of the resulting outcome of using the device is considered to be met by Wells, Jr as Wells, Jr. discloses tines and 

31. A method according to claim 40 in which an alternating array of trenches and undisturbed tracts of land between adjacent trenches is formed by operation of the tilling apparatus (fig.1).  

37. The method according to claim 40, wherein the tilling apparatus is positioned rearwards of the tractor (hitch 106).  

Claims 29, 30 and 32-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells, Jr and Hamm as applied above to claim 40.
Regarding claims 29, 30 and 32-35, Wells, Jr. lacks the explicit teaching of the sizes as claimed however it would have been obvious to a person of ordinary skill in the art at the time of the invention to specify the size ranges as claimed as determining an appropriate size for a prior art device based on a desired use appears to be of routine and ordinary skill of a person in the art. Further, it is noted wherein it has been held wherein it is of routine and ordinary skill to change the size of a prior art device.

Regarding claim 36, Wells, Jr. lacks the specific recitation of the speed of the shaft being between 100 to 300 rpm.
As Applicant has not provided criticality for this range of speeds compared other reasonable speeds of operation, it would have been obvious to a person of ordinary skill in the art at the time of the invention to specify wherein the shaft of Wells, Jr. is rotated at a speed falling in the .

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3,029,879 - Wells, Jr and Hamm as applied to claim 40 in further view of Harris US 5,524,711.
Regarding claim 39, Wells, Jr. as modified lacks the coulter cutter mounted forward of the tilling apparatus.
Harris teaches a similar type of rotary blade tilling apparatus wherein the rotary blades (132) are spaced apart from one another to form individual trenches with intermediate tracts of soil that are undisturbed by the rotary blades (as shown in Figures 1 and 2). Harris goes on to teach wherein it is known to provide a coulter cutter (62) mounted forward of the tilling apparatus to cut roots and other debris (Col. 4 lines 43-50) located forward to the tilling apparatus. it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wells as modified to have a cutter forward of the tilling apparatus as an addition of parts that does more than add the additional function of cutting root and debris as taught beneficial by Harris. 

Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive. Amendments to the claims have been rejected as discussed above.  
Applicant argues the substantial entirety of the soil exposed to the device of Hamm and the device of Wells becomes tilled and no cracks are formed in the sidewalls. However, as shown in fig. 1 of Hamm, there is not an overlap in the tillage rotor discs along shaft 53, therefore, the soil not exposed to the tillage rotor discs .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Examiner, Art Unit 3671